DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

    GARY LAUFENBERG, As Trustee of the 7450 Hood Street Land Trust
                        Dated 2/1/2018,
                           Appellant,

                                        v.

     THE BANK OF NEW YORK MELLON, As Trustee for CWABS, INC.
           ASSET-BACKED CERTIFICATES, SERIES 2005-4,
                           Appellee.

                                 No. 4D19-2520

                                 [April 23, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Gina Hawkins, Judge; L.T. Case No. 18-14296 CACE
(11).

  Larry A. Karns of Spink, Shrouder & Karns, P.A., Cooper City, for
appellant.

     Sarah T. Weitz of Weitz & Schwartz, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

     Affirmed. 1

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                             *          *           *

     Not final until disposition of timely filed motion for rehearing.

1 We are mindful of the issuance of Administrative Order SC20-23 (the
requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to
issue a writ of possession “forthwith” remains suspended) and Executive
Order 20-94 (suspending and tolling any statute providing for a mortgage
foreclosure cause of action under Florida law for 45 days from April 2,
2020). We trust any motions directed to those orders shall be filed in the
lower tribunal upon issuance of our mandate.
2